Opinion by
Philips, P. J.
The respondent insists that the judgment herein should be affirmed, because the appellant has failed to comply with the rule of this court in this, that he failed to serve upon respondent a copy of the abstract and brief of appellant, as required by rule fifteen. We fail to find any evidence of appellant’s compliance with this rule. Rule eighteen provides, as a penalty for appellant’s failure in this respect, that the appeal may be dismissed, unless the respondent consents that the case be continued. This the respondent refuses, but insists upon the enforcement of the rule of the court.
It maybe as well to take this opportunity to say that these rules are founded, as we think, in wisdom, and are absolutely essential to the proper disposition of causes in this court, and the due and timely administration of justice among delayed litigants. Both attorneys and litigants are alike interested with the court in the observance of such rules. The exchange of briefs and *540abstracts is designed for the mutual protection of counsel, and to enable tbem, by having the brief of opposite counsel in advance, to aid the court in the examination and collection of authorities.
, In the public interest, and in justice to litigants, attorneys, and the court, we propose to adhere to these rules until satisfied of their injustice or impracticability. We have enforced them against other litigants at this term, and can make no exception in this case.
The appeal is, therefore, dismissed.
All concur.